DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  The claims recite “the heating element” and should recite --the heater element--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Lines 2 and 4-5 recite “the heater element” and should recite --the heater--.  Line 7 recites “the heating element” and should recite --the heater--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the scent agent" in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to reference the “air deliverable composition” of claim 1?  For the purpose of the application of prior art, the claim has been interpreted as referencing the “air deliverable composition of claim 1 and it is suggested that the claim be amended in such a manner.
Claim 19 recites the limitation "the second cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that this claim should be dependent on claim 18 which recites “a second cavity” in line 2, and the claim has been interpreted as such for the purpose of the application of prior art.
Claim 20 recites “the heater element, the electrolyte” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to reference the heat element and electrolyte of claim 2?  For the purpose of the application of prior art, the claim has been interpreted as referencing the heater element and electrolyte of claim 2 and it is suggested that the claim be amended in such a manner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0345595 A1 to Nishioka et al. (Nishioka) in a first interpretation.
Regarding claim 1, Nishioka teaches a device (see Figs. 1-2; para [0068], “The heating tool of the present invention contains a fragrance.”) for the delivery of a deliverable (3, Figs. 1-2; para [0240]) through the air (para [0068], “a fragrance that can vaporize at a temperature (e.g., about 32 to 85 degree C.) at which the exothermic composition generates heat in the presence of air”) comprising: a package (4, Figs. 1-2; para [0241]; “4. Air-impermeable outer bag”) having a front panel (see upper portion of 4, Figs. 1-2) and a back panel (see lower portion of 1, Figs. 1-2); a heater (combined 1 and 2, Figs. 1-2; para [0238], “1. Air-permeable container bag”; para [0239], “2. Exothermic composition”; para [0024], “The heating tool of the present invention contains an exothermic composition. The exothermic composition generates heat in the presence of oxygen, and contains an oxidation accelerator having an iodine adsorption of not higher than 500 mg/g, an oxidizable metal powder, and water.”; para [0038], “In addition to the above-mentioned components, at least one substance selected from the group consisting of water soluble salts and water-retaining agents may be further blended in the exothermic composition”) disposed inside the package between the front panel and the back panel (see Figs. 1-2 - said heater is inside said package); and an air delivered composition (3, Figs. 1-2; para [0240], “3. Fragrance”; para [0069], “The amount of the fragrance in the heating tool of the present invention is not limited as long as the desired effects are obtained. The amount of the fragrance is, for example, 0.0001 to 5 parts by weight, preferably 0.01 to 1 parts by weight, and more preferably 0.05 to 0.6 parts by weight, per 100 parts by weight of the exothermic composition.”), the air delivered composition being positioned to receive heat from the heater (para [0073], “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”; therefore said composition is positioned to receive heat) when the heater is activated (para [0024], “The exothermic composition generates heat in the presence of oxygen”), wherein the air delivered composition is volatilized by the heater when activated causing delivery of the air delivered composition to be delivered through the air (para [0068], “a fragrance that can vaporize at a temperature (e.g., about 32 to 85 degree C.) at which the exothermic composition generates heat in the presence of air”).
Regarding claim 2, Nishioka teaches the device of claim 1 as well as  wherein the heater comprises: a heater element (2, Figs. 1-2; para [0239], “2. Exothermic composition”) comprising a reducing agent (para [0032], “oxidizable metal powder contained in the exothermic composition”; a reducing agent is defined as a substance that tends to bring about reduction by undergoing oxidation) which generates heat in the presence of oxygen (para [0024], “exothermic composition generates heat in the presence of oxygen”); and an electrolyte solution (para [0039], “water soluble salt contained in the exothermic composition”; para [0037], “amount of water”), the electrolyte solution being an activator which causes the reducing agent to activate (para [0039], “water soluble salt contained in the exothermic composition is blended in order to promote the oxidation of the oxidizable metal powder”) and generate heat when exposed to oxygen (para [0039], “blending of water soluble salt allows the heating tool to generate heat at a higher temperature, and maintain the temperature for a longer period of time.”; para [0024], “exothermic composition generates heat in the presence of oxygen”).
Regarding claim 3, Nishioka teaches the device of claim 2 as well as wherein the air delivered composition is integrated with the heater element (see heater element 2, fragrance 3. Fig. 1; para [0073], “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”).
Regarding claim 4, Nishioka teaches the device of claim 2 as well as wherein the air delivered composition is integrated with the electrolyte (see heater element 2, fragrance 3, Fig. 1; para [0073], “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”; said electrolyte is contained within the heater element 2 of the heater of the device; para [0039], “water soluble salt contained in the exothermic composition”).
Regarding claim 5, Nishioka teaches the device of claim 2 as well as further comprising a pad (5, Fig. 2; para [0242], “5. Adhesive compound”; para [0066]; “adhesive sheet”), wherein the air delivered composition is integrated with the pad (see fragrance 3 inside pad 5, Fig. 2; para [0073], “the fragrance may be contained in advance in another sheet or in an optional adhesive component'”, the pad being disposed inside the package (see Fig. 2 - said pad is inside said package 4) so as to receive heat from the heater when the heater element is exposed to oxygen and activated (said pad 5 is disposed adjacent to said heater element 2 and will receive heat from the exothermic reaction; para [0024], “exothermic composition generates heat in the presence of oxygen”).
Regarding claim 6, Nishioka teaches the device of claim 5 as well as wherein the pad is disposed adjacent the heater element (see Fig. 2- said pad 5 is disposed adjacent to said heater element 2).
Regarding claim 18, Nishioka teaches the device of claim 1 as well as wherein the air delivered composition is positioned in a second cavity (para [0073] the fragrance may be mixed with the components of the exothermic composition and housed in the container bag; the fragrance may be contained in at least a portion of the container bag for the exothermic composition; or the fragrance may be contained in advance in another sheet or in an optional adhesive component, etc. or housed in another air-permeable container bag or the like, and the sheet, the adhesive component, or the container bag etc., may be disposed inside, outside of, and/or on the outside of the container bag for the exothermic composition.”).
Regarding claim 19, Nishioka teaches the device of claim 19 as well as wherein the second cavity is attached to one of the front panel or the back panel of the package using adhesive (para [0077] “As described above, in a case where the fragrance is contained in advance in another sheet or in an optional adhesive component etc. or housed in another air-permeable container bag etc., and the sheet, the adhesive component, or the container bag etc., is disposed inside, outside of, and/or on the outside of the container bag for the exothermic composition; examples of the sheet and the adhesive component etc., include hitherto known adhesive sheets used for so-called stick-on type disposable hand warmers, skin-direct stick-on type adhesive sheets, and adhesive components etc., used therefor. The air-permeable container bag in which the fragrance is housed in advance is, for example, a container bag similar to the aforementioned container bag for the exothermic composition.”).
Claim(s) 1-4 and 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0345595 A1 to Nishioka et al. (Nishioka) in a second interpretation.
Regarding claim 1, Nishioka teaches a device (see Fig. 3; para [0068]. “The heating tool of the present invention contains a fragrance.”; note: the device shown in Fig. 3 is an alternate embodiment of the devices shown in Figs. 1-2) for the delivery of a deliverable (3, Fig. 3; para [0240], “3. Fragrance}) through the air (para [0068], “a fragrance that can vaporize at a temperature (e.g., about 32 to 85 degree C.) at which the exothermic composition generates heat in the presence of air”) comprising: a package (1, Fig. 3; para [0238]. “1. Air-permeable container bag”) having a front panel (1a, Fig. 3) and a back panel (1b, Fig. 3); a heater (2, Fig. 3; para [0239], “2. Exothermic composition”; para [0024], “The heating tool of the present invention contains an exothermic composition. The exothermic composition generates heat in the presence of oxygen, and contains an oxidation accelerator having an iodine adsorption of not higher than 500 mg/g, an oxidizable metal powder, and water.”; para [0038], “In addition to the abovementioned components, at least one substance selected from the group consisting of water soluble salts and water-retaining agents may be further blended in the exothermic composition”) disposed inside the package between the front panel and the back panel (see Fig. 3 - said heater Is Inside said package); and an air delivered composition (3, Fig. 3; para [0240]. “3. Fragrance”; para [0069], “The amount of the fragrance in the heating tool of the present invention is not limited as long as the desired effects are obtained. The amount of the fragrance is, for example, 0.0001 to 5 parts by weight, preferably 0.01 to 1 parts by weight, and more preferably 0.05 to 0.6 parts by weight, per 100 parts by weight of the exothermic composition.”), the air delivered composition being positioned to receive heat from the heater (para [0073], “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”; therefore said composition is positioned to receive heat) when the heater is activated (para [0024], “The exothermic composition generates heat in the presence of oxygen”), wherein the air delivered composition is volatilized by the heater when activated causing delivery of the air delivered composition to be delivered through the air (para [0068], “a fragrance that can vaporize at a temperature (e.g., about 32 to 85 degree C.) at which the exothermic composition generates heat in the presence of air').
Regarding claim 2, Nishioka teaches the device of claim 1 as well as wherein the heater comprises: a heater element (see Fig. 3 - said heater 2 has an exothermic composition which functions as the heater element of the heater; para [0239], “2. Exothermic composition”) comprising a reducing agent (para [0032], “oxidizable metal powder contained in the exothermic composition”; a reducing agent is defined as a substance that tends to bring about reduction by undergoing oxidation) which generates heat in the presence of oxygen (para [0024], “exothermic composition generates heat in the presence of oxygen”); and an electrolyte solution (para [0039]; “water soluble salt contained in the exothermic composition”; para [0037], “amount of water”), the electrolyte solution being an activator which causes the reducing agent to activate (para [0039], “water soluble salt contained in the exothermic composition is blended in order to promote the oxidation of the oxidizable metal powder”) and generate heat when exposed to oxygen (para [0039]. “blending of water soluble salt allows the heating tool to generate heat at a higher temperature, and maintain the temperature for a longer period of time.”; para [0024], “exothermic composition generates heat in the presence of oxygen”).
Regarding claim 3, Nishioka teaches the device of 2 as well as wherein the air delivered composition is integrated with the heater element (see heater element 2, fragrance 3, Fig. 3; para [0073]. “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”).
Regarding claim 4, Nishioka teaches the device of claim 2 as well as wherein the air delivered composition is integrated with the electrolyte (see heater element 2, fragrance 3, Fig. 3; para [0073], “the fragrance may be mixed with the components of the exothermic composition and housed in the container bag”; said electrolyte is also contained within the heater element 2 of the heater of the device; para [0039], “water soluble salt contained in the exothermic composition”).
Regarding claim 18, Nishioka teaches the device of claim 1 as well as wherein the air delivered composition is positioned in a second cavity (para [0073] the fragrance may be mixed with the components of the exothermic composition and housed in the container bag; the fragrance may be contained in at least a portion of the container bag for the exothermic composition; or the fragrance may be contained in advance in another sheet or in an optional adhesive component, etc. or housed in another air-permeable container bag or the like, and the sheet, the adhesive component, or the container bag etc., may be disposed inside, outside of, and/or on the outside of the container bag for the exothermic composition.”).
Regarding claim 19, Nishioka teaches the device of claim 19 as well as wherein the second cavity is attached to one of the front panel or the back panel of the package using adhesive (para [0077] “As described above, in a case where the fragrance is contained in advance in another sheet or in an optional adhesive component etc. or housed in another air-permeable container bag etc., and the sheet, the adhesive component, or the container bag etc., is disposed inside, outside of, and/or on the outside of the container bag for the exothermic composition; examples of the sheet and the adhesive component etc., include hitherto known adhesive sheets used for so-called stick-on type disposable hand warmers, skin-direct stick-on type adhesive sheets, and adhesive components etc., used therefor. The air-permeable container bag in which the fragrance is housed in advance is, for example, a container bag similar to the aforementioned container bag for the exothermic composition.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (Second Interpretation) in view of US 2015/0257917 A1 to Laubach et al. (Laubach).
Regarding claim 5, Nishioka teaches the device of claim 4 as well as while Nishioka further discloses the device further comprising a pad containing the air delivered composition (3, 5, Fig. 2 - see pad 5 comprising composition 3; para (0242), '5. Adhesive compound'; para (0066), 'adhesive sheet') in an alternate embodiment, Nishioka does not disclose the pad being disposed inside the package so as to receive heat from the heater. 
Laubach discloses a device (10, Fig. 1; para [0033], “Integrated thermoformable splint and heater 10”) comprising a heater element (20, Fig. 1; para [0034], “Oxygen activated heater 18 includes heater sheet 20”) contained within a package (50, Fig. 1; para [0038], “outer housing 50”) and further discloses the device further comprising a pad (28, Fig. 1; para [0034], “Oxygen activated heater 18 includes heater sheet 20, wicking layer 24 and air diffuser layer 28.”), the pad being disposed inside the package so as to receive heat from the heater (see Fig. 1 - pad/layer 28 is inside said package and receives heat from heater element 20) when the heater element is exposed to oxygen and activated (para [0034], “Oxygen activated heater”). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the pad disclosed by Laubach upon the device disclosed by Nishioka, inside the package of the heater, in order to have allowed for a more effective heating device that allows the user to control the rate of oxidation of the reducing agent, which would in turn have allowed for more precise control of the heating duration and temperature (for example, by controlling the amount of air flowing to the heater). 
Laubach does not specifically disclose the air delivered composition integrated with the pad. However, Nishioka discloses that the disposition of the air delivered composition within the package is not limited (para [0072], “The way the fragrance is included in the healing tool of the present invention is not limited as long as aroma can be imparted to the heating tool, and the fragrance may be further housed in the air-permeable container bag, or may exist outside the container bag.”) and further discloses an alternate embodiment with the air delivered composition integrated with an adhesive pad (see Fig. 2 - see air delivered composition 3 inside pad 5; para [0242], “5. Adhesive compound”).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the air delivered composition within the pad that is inside the package of the device disclosed by Nishioka and modified by Laubach, in order to have allowed for a compact device that permits a user to control the amount of scent given-off (for example, by controlling the amount of air flowing to the fragrance).
Regarding claim 6, the combination teaches the device of claim 5 as well as Laubach further disclosing wherein the pad is disposed adjacent (see Fig. 1- pad 28 is adjacent heater element 20; as modified by Laubach, the pad will be in contact with at least a portion of the heater element disclosed by Nishioka) the heater element.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (First Interpretation) in view of US 2015/0257917 A1 to Laubach et al. (Laubach).
Regarding claim 7, Nishioka teaches the device of claim 1 as well as wherein the front panel and the back panel are both air impermeable (para (0241], '4. Air- impermeable outer bag'), but not specifically disclose the device wherein at least one of the front panel or the back panel includes at least one air access opening or at least one removable seal affixed to at least one of the front panel or the back panel covering the at least one air access opening.
Laubach discloses a device (10, Fig. 1; para [0033], “Integrated thermoformable splint and heater 10”) comprising a heater element (20, Fig. 1; para [0034], “Oxygen activated heater 18 includes heater sheet 20”) and a diffuser (28, Fig. 1; para [0034], “diffuser layer 28”) contained within an impermeable package (50, Fig. 1; para [0038], “outer housing 50”, “impervious to oxygen transmission”) having a front panel (58, Fig. 1) and a back panel (59, Fig. 1; para [0038], “first and second sheets of material 58, 59, respectively”) and further discloses wherein at least one of the front panel or the back panel includes at least one air access opening (see plurality of openings 55 on said front panel, Fig. 4; para [0039], “oxygen penetration region 55”; note: front panel 58 shown in Fig. 1 and the panel shown in Fig. 4 both have a semi-circular notch on the left side), wherein the package further comprises at least one removable seal (56, Fig. 4; para [0039], “removable seal 56”) affixed to at least one of the front panel (said removable seal 56 is affixed to said front panel, see Fig. 4) or the back panel covering the at least one air access opening (para [0039], “removable seal 56 operatively positioned over and around the oxygen penetration region”); and further teaches wherein the package further comprises at least one air diffuser (28, Fig. 1; para [0034], “Oxygen activated heater 18 includes heater sheet 20, wicking layer 24 and air diffuser layer 28.”). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the diffuser and air access opening disclosed by Laubach upon the device disclosed by Nishioka, in order to have allowed for a more effective heating device that allows the user to control the rate of oxidation of the reducing agent, which would in turn have allowed for more precise control of the heating duration and temperature (for example, by controlling the amount of air flowing to the heater).
Regarding claim 8, the combination teaches the device of claim 7 as well as Laubach further teaching wherein the package further comprises at least one air diffuser (28, Fig. 1; para [0034], “Oxygen activated heater 18 includes heater sheet 20, wicking layer 24 and air diffuser layer 28.”), the at least one air diffuser being disposed inside the package (see Fig. 1 - diffuser 28 is between the first and second panel of said package) and positioned between the at least one air access opening (see plurality of openings 55, Fig. 4; para [0039], “oxygen penetration region 55”) and the heater element (see Fig. 1 - said diffuser 28 is between said heater element 20 and said front panel 58 containing said air access openings; note: front panel 58 shown in Fig. 1 and the panel shown in Fig. 4 both have a semi-circular notch on the left side).
Regarding claim 9, the combination teaches the device of claim 8 as well as Nishioka teaching that the disposition of the air delivered composition within the package is not limited (para (0072], 'The way the fragrance is included in the heating tool of the present invention is not limited as long as aroma can be imparted to the heating tool, and the fragrance may be further housed in the air-permeable container bag, or may exist outside the container bag.'), but not wherein at least a portion of the air delivered composition is integrated with the at least one air diffuser.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed at least a portion of the air delivered composition integrated with the at least one air diffuser of the device disclosed by Nishioka and modified by Laubach in order to have allowed for a compact device that permits a user to control the amount of scent given-off (for example, by controlling the amount of air flowing to the fragrance).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (First Interpretation) and Laubach as applied to claim 8 above, and further in view of US 6,409,746 B1 to Igaki et al. (Igaki).
Regarding claim 10, the combination teaches the device of claim 8, but not specifically wherein the at least one diffuser is waterproof.  Igaki teaches an analogous device to that of Nishioka and Laubach as well as an inner bag (3) that is made of a permeable material (3a) and a moisture non-permeable material (3b) that allows the directional application of the treatment towards the user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diffuser waterproof to allow the directional application of the treatment towards the user (Col. 8, lines 53-61).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishioka (First Interpretation) and Laubach as applied to claim 7 above, and further in view of US 6,019,782 to Davis et al. (Davis).
Regarding claim 11, the combination teaches the device of claim 7, but not wherein the at least one removable seal is resealable over the at least one air access opening.  
Davis discloses a device (10, Figs. 1-2; col 6, In 52-53, “a thermal body pad, generally indicated as 10”) comprising a heater element (16, Fig. 1; col 6, In 60, “heat cells 16”) contained within a package (see 38, 40, Fig. 1; col 14, In 58-59, “Thermal body pad 10 has an upper edge 38 and a lower edge 40 opposite the pad from upper edge 38”) and further mentions a resealable package (col 5, In 19-21, “the thermal body pads of the present invention may be stored in a resealable, substantially air-impermeable container”). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the resealable configuration upon the removable seal of the device disclosed by Nishioka and modified by Laubach (for example, by using zippers, glue or other methods well known in the art), in order to have allowed for better control of the oxidation of the reducing agent of the device, which would in turn have allowed for prolonged use of the device by a user.
Claim(s) 13-15, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (Second Interpretation) in view of US 9,074,793 B1 to Baureis (Baureis).
Regarding claim 13, Nishioka teaches the device of claim 1 as well as wherein the front panel is air-impermeable (1a, Fig. 3; para [0238], “1a: air-permeable portion”), but does not teach where both the front panel and the back panel are both air permeable.
Baureis discloses a device (see Figs. 1-4; Abstract, “A mixture contained in the air permeable envelope can react exothermically upon exposure to air.”; col 1, In 58, “device for warming a seat”) comprising a heater (24, Fig. 3; col 3, In 46-48, “mixture 24 include powdered iron, water, salt (in this case, sodium chloride), and activated carbon.”; col 3, In 54-55, “The iron in this mixture will readily oxidize when exposed to air to produce heat (exothermic reaction).”) disclosed in a package (10, Figs. 1-4; col 3, In 22, “air permeable envelope 1 O”) having an air-permeable front panel (14, Fig. 3) and an air-permeable back panel (12, Fig. 3; col 3, In 22, “air permeable envelope 10 is shown as a pair of opposing sheets 12 and 14”), and Baureis further discloses an air impermeable sachet (30, Fig. 4; col 4, In 38, “bag 30”; col 4, In 58, “bag is substantially air impermeable”) with a removable portion (see top edge of 30, Fig. 4; col 5, In 6, “tearing one of its edges”) for housing the device (see Fig. 4). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the air-permeable package and air-impermeable sachet disclosed by Baureis upon the heater of the device disclosed by Nishioka, in order to have allowed for an enhanced device that can be stored for prolonged periods of time before use by a user (for example, the sachet prevents unwanted activation of the device by cutting off air) and deliver aroma through the front and back panels (for example, upon activation by removing the sachet, air flow through the front and back panels will allow more aroma/scent to be given-off at any given setting of the diffuser).
Regarding claim 14, the combination teaches the device of claim 13 as well as Bauresis teaching a sachet (30, Fig. 4; col 4, In 38, “bag 30”) having a first panel (32, Fig. 4) and a second panel (34, Fig. 4; col 4, ln44, “sheets 32 and 34”), both the first panel and the second panel being formed from a material which is air impermeable (col. 4, In 58, “bag is substantially air impermeable”; therefore the bag is inherently made from an impermeable material).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the air-permeable package and air-impermeable sachet disclosed by Baureis upon the heater of the device disclosed by Nishioka, in order to have allowed for an enhanced device that can be stored for prolonged periods of time before use by a user (for example, the sachet prevents unwanted activation of the device by cutting off air) and deliver aroma through the front and back panels (for example, upon activation by removing the sachet, air flow through the front and back panels will allow more aroma/scent to be given-off at any given setting of the diffuser).
Regarding claim 15, the combination taches the device of claim 14 as well as Baureis teaching the sachet includes one or more removable portions (see edges of 30, Fig. 4; col 5, In 6, “tearing one of its edges”), wherein removal of the one or more removable portions exposes the package to air (col 5, In 6-8, “bag 30 will be opened by tearing one of its edges, pulling apart one of its seams, or the like. Envelope 10 can then be removed in the folded condition shown in FIG. 4.”; col 5, In 20-22, “Since sheets 12 and 14 are air permeable, air will reach mixture 24 to sustain an exothermic reaction that will generate heat.”).
Regarding claim 49, the combination teaches the device of claim 14 as well as wherein the package is removable from the sachet (Bauresis, Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the package removable from the sachet so as to allow for activation of the exothermic reaction during use as taught by Bauresis.
Regarding claim 50, the combination teaches the device of claim 14 as well as wherein the package is fixed within the sachet (Bauresis, Fig. 4 and Col. 4, lines 20-47, “folded envelope 10 will be placed between unattached sheets 32 and 34 before all edges of the bag are heat sealed or glued in a single pass.  When envelope 10 is sealed in bag 30, the combination is herein referred to as device 10/30.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fixed the package within the sachet as taught by Bauresis so as to prevent exothermic reaction before it is opened (Col. 4, lines 20-47).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishioka (Second Interpretation), Laubach and Baureis as applied to claim 15 above, and further in view of Davis.
Regarding claim 16, Nishioka in view of Laubach and Baueris teaches the device of claim 15, but not wherein the sachet is resealable after the one or more removable portions are removed.
Davis discloses a device (10, Figs. 1-2; col 6, In 52-53, “a thermal body pad, generally indicated as 10”) comprising a heater element (16, Fig. 1; col 6, In 60, “heat cells 16”) contained within a package (see 38, 40, Fig. 1; col 14, In 58-59, “Thermal body pad 10 has an upper edge 38 and a lower edge 40 opposite the pad from upper edge 38”) and further mentions a resealable package (col 5, In 19-21, “the thermal body pads of the present invention may be stored in a resealable, substantially air-impermeable container”). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have employed the resealable configuration upon the sachet of the device disclosed by Nishioka and Baureis (for example, by using zippers , glue or other methods well known in the art), in order to have allowed for better control of the oxidation of the reducing agent of the device, which would in turn have allowed for prolonged use of the device by a user.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (Second Interpretation), Laubach and Baureis as applied to claim 13 above, and further in view of US 4,286,592 Chandrasekaran (Chandrasekaran).
Regarding claim 17, Nishioka, Lauback and Baureis teaches the device of claim 13, but not wherein at least one of the front or the back panel are waterproof.  Chandrasekaran teaches an analogues device to that of Nishioka, Lauback and Baureis as well an impermeable backing layer (11) that serves as a protective layer or cover and as such it must be impermeable to the drug, water and the carrier (Col. 3, lines 1-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an impermeable backing layer to serve as a protective layer or cover as taught by Chandrasekaran (Col. 3, lines 1-9).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (First and Second Interpretation) in view of US 2002/0151947 A1 to Usui (Usui).
Regarding claim 20, Nishioka, first and second interpretation, teaches the device of claim 2, but not specifically a substrate, wherein one or more of the heater element, the electrolyte or the air delivered composition are printed on the substrate.  Usui teaches an analogous device to that of Nishioka as well as a substrate, wherein on or more of the heater element or the electrolyte are printed on the substrate ([0043] “The present invention has been completed on the basis of the technical knowledge described above, and is aimed at preventing generation of dust in the course of manufacture of exothermic devices, at eliminating loss due to exothermic reaction and precluding lowering of the quality of the exothermic composition and coagulation of the exothermic composition, uniform distribution of the exothermic composition through adoption of printing and transferring methods such as screen printing and coating, attaining a high precision of measuring the thickness and distribution of the exothermic composition for accomplishing an improved quality of the product and also facilitating high-speed manufacture of ultra-thin exothermic devices, transfer and lamination of the exothermic composition on water absorptive substrate or covering material or on a water-absorbing layer for uniform distribution and fixing of the exothermic composition and also for ensuring against movement and displacement in any direction of the exothermic composition.”).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the substrate and printing of Usui so as to prevent generation of dust and allow uniform distribution of the composition ([0043]).
Claim(s) 21-23 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (First and Second Interpretation) in view of US 6,537,308 B2 to Burkhart (Burkhart).
Regarding claims 21 and 51, Nishioka, first and second interpretation, teaches the device of claim 1, but not wherein the device is integrated into a garment or wherein the garment is a facemask.  Burkhart teaches an analogous device to Nishioka as well wherein contact element (31 and 33) are integrated into a garment (11) which is a facemask (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a garment as taught by Burkhart so as to allow for the device to be brought into contact with the desired area of the body (Figs. 1-2).
Regarding claim 22, Nishioka, first and second interpretation, teaches the device of claim 1, but not wherein the device is integrated or inserted into a patch.  Burkhart teaches an analogous device to Nishioka as well wherein contact element (31 and 33) are integrated into a patch (11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a patch as taught by Burkhart so as to allow for the device to be brought into contact with the desired area of the body (Figs. 1-2).
Regarding claim 23, Nishioka, first and second interpretation, teaches the device of claim 1, but not wherein the device further comprises an applicator, the applicator being integrated with an exterior surface of one of the first panel or second panel.  Burkhart teaches an analogous device to Nishioka as well wherein contact element (31 and 33) are integrated into a an applicator(11), with applicator being integrated with an exterior surface of one of the first panel or second panel (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an applicator as taught by Burkhart so as to allow for the device to be brought into contact with the desired area of the body (Figs. 1-2).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794